                       2:21-cv-02051-CSB-EIL # 14         Page 1 of 12
                                                                                                 E-FILED
                                                                      Thursday, 06 May, 2021 01:21:15 PM
                                                                            Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

RUTVIK THAKKAR,
WILLIAM GONIGAM, and
ANDREA KOHLENBERG,                                     Case No. 2:21-cv-2051-CSB-EIL
individually and on behalf of all
others similarly situated,

                       Plaintiffs,

       v.

PROCTORU, INC.,

                       Defendant.


                      PROCTORU’S MEMORANDUM OF LAW
                IN SUPPORT OF ITS MOTION TO STAY DISCOVERY
                    PENDING RESOLUTION OF ITS MOTION TO
                   DISMISS AND MOTION TO TRANSFER VENUE




                                                 Thomas J. Butler
                                                 Michal Crowder
                                                 Caleb C. Wolanek
                                                 MAYNARD COOPER & GALE, P.C.
Megan M. New (IL SBN 6300422)                    1901 Sixth Avenue North, Suite 1700
KIRKLAND & ELLIS LLP                             Birmingham, AL 35203
300 North LaSalle                                T: (205) 254-1000
Chicago, IL 60654                                F: (205) 254-1999
T: (312) 862-2000                                tbutler@maynardcooper.com
F: (312) 862-2200                                mcrowder@maynardcooper.com
megan.new@kirkland.com                           cwolanek@maynardcoper.com

                             Attorneys for Defendant ProctorU, Inc.
                                  2:21-cv-02051-CSB-EIL # 14                            Page 2 of 12




                                                        TABLE OF CONTENTS

INTRODUCTION ................................................................................................................................ 1
LEGAL STANDARDS ......................................................................................................................... 1
ARGUMENT ...................................................................................................................................... 3
   I.      ProctorU’s motion to dismiss and motion to transfer venue raise dispositive
           threshold issues. ................................................................................................................. 3
   II.     ProctorU could be unfairly prejudiced if it is required to respond to merits-based
           discovery before this Court resolves the pending motion to dismiss. ................................ 6
   III.    A short stay of merits-based discovery will not prejudice Plaintiffs. ................................ 7
CONCLUSION.................................................................................................................................... 8
CERTIFICATE OF COMPLIANCE ......................................................................................................... 9
CERTIFICATE OF SERVICE .............................................................................................................. 10




                                                                     - ii -
                         2:21-cv-02051-CSB-EIL # 14             Page 3 of 12




                                           INTRODUCTION

        Two potentially dispositive motions are before this Court: ProctorU’s motion to dismiss

for lack of personal jurisdiction and for failure to state a claim (Doc. #9), and its motion to transfer

venue to the Northern District of Alabama (Doc. #11). Because those two motions may entirely

conclude this Court’s involvement in this case, this Court should stay discovery until it decides

those pending motions. Otherwise, ProctorU may be prejudiced by having to incur potentially

unnecessary discovery costs. Plaintiffs, on the other hand, will not be prejudiced by a short stay of

discovery.

                                         LEGAL STANDARDS

        This Court’s broad discretion to control discovery “includes managing the timing, extent,

frequency, and manner of discovery.” Nexstar Broad., Inc. v. Granite Broad. Corp., No. 11-cv-

249, 2011 WL 4345432, at *2 (N.D. Ind. Sept. 15, 2011). The United States Supreme Court has

ruled that a federal court has “the power to stay proceedings” and explained that a federal court’s

discretion “to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.” Landis v. N. Am Co., 299 U.S. 248, 254 (1936). In particular, this Court has “‘broad

discretion and inherent power to stay discovery until preliminary questions that may dispose of the

case are determined.’” Orlando Residence, Ltd. v. GP Credit Co., No. 04-cv-439, 2006 WL

2849866, at *7 (E.D. Wis. Sept. 29, 2006) (citation omitted).1


1
         See also, e.g., Tex. Indep. Producers & Royalty Owners Ass’n v. E.P.A., 410 F.3d 964, 980
(7th Cir. 2005) (“‘[T]he power to stay proceedings is incidental to the power inherent in every
court to control the disposition of the causes on its docket with economy of time and effort for
itself, for counsel, and for litigants.’” (citation omitted)); Dillinger, L.L.C. v. Elec. Arts, Inc., No.
09-cv-1236, 2010 WL 1945739, at *1 (S.D. Ind. May 11, 2010) (“Courts have long exercised
[their] discretion to stay discovery after a timely filed motion to dismiss.”); Garvey v. Am. Bankers
Ins. Co. of Fla., No. 17-cv-986, 2017 WL 6016307, at *1 (N.D. Ill. Dec. 4, 2017) (citing Texas
Independent Producers in granting stay of discovery and proceedings).

                                                  -1-
                        2:21-cv-02051-CSB-EIL # 14           Page 4 of 12




       Though a motion to dismiss or a motion to transfer venue does not, by itself, mandate a

stay of discovery, “[s]tays of discovery are not disfavored.” Bilal v. Wolf, No. 06-cv-6978, 2007

WL 1687253, at *1 (N.D. Ill. June 6, 2007). Rather, “‘[a] stay is appropriate where [a] motion to

dismiss can resolve the case, where ongoing discovery is unlikely to produce facts necessary to

defeat the motion, or where the motion raises a potentially dispositive threshold issue,’” such as

jurisdiction. Netherlands Ins. Co. v. Macomb Cmty. Unit Sch. Dist. No. 185, No. 18-cv-4191, 2019

WL 5417143, at *1 (C.D. Ill. Feb. 5, 2019) (Long, M.J.) (citation omitted) (staying discovery

because there was “no evidence that a stay [would] unduly prejudice or tactically disadvantage the

non-moving party,” “the parties would avoid expensive and protracted discovery,” and a pending

motion for judgment on the pleadings would “resolve a dispositive issue”).2

       This Court has explained that “‘[a] court may stay discovery through an exercise of its

inherent authority to manage litigation or through its authority under Federal Rule of Civil Proce-

dure 26(c).’” Id. (quoting Selective Ins. Co. of Am. v. Smiley Body, Inc., No. 16-cv-62, 2016 WL

6277618, at *4 (S.D. Ind. Oct. 27, 2016)). In reviewing whether good cause exists for a stay under

Rule 26(c), courts consider: (1) “whether the stay would prejudice” the plaintiffs; (2) “whether

denying the stay would prejudice” the defendant; and (3) “whether the stay would reduce the bur-

den of litigation on the parties or the court.” U.S. ex rel. Schutte v. Supervalu, Inc., No. 11-cv-

3290, 2016 WL 3906570, at *1 (C.D. Ill. July 14, 2016).



2
         See also, e.g., Nexstar Broad., 2011 WL 4345432, at *2 (“A stay is appropriate where the
motion to dismiss can resolve the case, where ongoing discovery is unlikely to produce facts nec-
essary to defeat the motion, or where the motion raises a potentially dispositive threshold is-
sue … .”); DSM Desotech Inc. v. 3D Sys. Corp., No. 08-cv-1531, 2008 WL 4812440, at *2 (N.D.
Ill. Oct. 28, 2008) (explaining that “stays are granted with some frequency” and that “[s]tays are
often deemed appropriate where the motion to dismiss can resolve a threshold issue such as juris-
diction”); In re Sulfuric Acid Antitrust Litig., 231 F.R.D. 331, 336–37 (N.D. Ill. 2005) (“Stays are
often deemed appropriate where the motion to dismiss can resolve the case—at least as to the
moving party, or where the issue is a threshold one, such as jurisdiction … .” (citations omitted)).

                                               -2-
                         2:21-cv-02051-CSB-EIL # 14            Page 5 of 12




                                             ARGUMENT

I.       ProctorU’s motion to dismiss and motion to transfer venue raise dispositive threshold
         issues.

         This Court should stay discovery pending the resolution of threshold issues. A defect such

as lack of personal jurisdiction shows that a case can go nowhere, and subjecting ProctorU to

potentially unnecessary discovery would be an inequitable waste of time and resources. See

Thompson v. Ret. Plan for Emps. of S.C. Johnson & Sons, Inc., No. 07-cv-1047, 2008 WL

4964714, at *10 (E.D. Wis. Nov. 14, 2008). Those costs and burdens “ought to be postponed until

… threshold question[s] … [are] resolved.” Bilal, 2007 WL 1687253, at *2; see Munson v. Gaetz,

No. 11-cv-159, 2013 WL 5526659, at *1 (S.D. Ill. Oct. 7, 2013) (explaining that discovery can be

stayed if “threshold or jurisdictional issues could be efficiently resolved prior to expensive discov-

ery”).

         Given the nature of the Plaintiffs’ purported class action, ProctorU expects that Plaintiffs’

discovery requests could be extensive. Thus, ProctorU would likely be forced to incur significant

burden and expense before this Court determines whether ProctorU is subject to personal jurisdic-

tion here. See Sensory Techs., LLC v. Sensory Tech. Consultants, Inc., No. 13-cv-834, 2013 WL

5230700, at *1 (S.D. Ind. Sept. 17, 2013) (“Courts must … carefully control discovery in order to

protect out-of-forum defendants from unjustifiably being subjected to the burdens of discovery

and litigation in the forum state, which would undermine the very purpose of personal jurisdic-

tion.”). Besides the fundamental due-process issue of subjecting ProctorU to merits-based discov-

ery when it is not subject to personal jurisdiction, as a practical matter, merits-based discovery will

be unnecessary and a waste of time and resources if this Court grants ProctorU’s motion to dismiss.

A stay of discovery would also significantly reduce the burden of litigation on the parties and the

Court because resolving ProctorU’s motion to dismiss and motion to transfer venue “will clarify



                                                 -3-
                        2:21-cv-02051-CSB-EIL # 14           Page 6 of 12




the scope of discovery.” Supervalu, Inc., 2016 WL 3906570, at *2; see also id. (staying discovery

pending resolution of a motion to dismiss when defendants showed that a stay “will avoid undue

discovery burden on them”).

       For these reasons, courts in this Circuit routinely stay merits-based discovery pending the

resolution of motions to dismiss arguing lack of personal jurisdiction or failure to state a claim.

See, e.g., Alexander v. Take-Two Interactive Software, Inc., No. 18-cv-966, 2019 WL 2176321, at

*2 (S.D. Ill. May 20, 2019) (staying merit-based discovery pending resolution of a motion to dis-

miss for lack of personal jurisdiction); Madbak v. Anthem Ins. Co. Inc., No. 16-cv-3197, 2017 WL

5075262, at *1, *3 (S.D. Ind. May 23, 2017) (same); Supervalu, Inc., 2016 WL 3906570, at *2

(staying discovery pending resolution of a motion to dismiss for failure to state a claim); Nexstar

Broad., 2011 WL 4345432, at *3, *5 (same); Lantz v. Am. Honda Motor Co., No. 06-cv-5932,

2007 WL 1424614, at *3 (N.D. Ill. May 14, 2007) (noting that the court had stayed discovery

pending resolution of a motion to dismiss for failure to state claim). In reaching a decision to stay

discovery pending a ruling on a motion to dismiss for lack of personal jurisdiction, courts in this

Circuit have reasoned that “until the Court is satisfied that it enjoys personal jurisdiction over [a

defendant], its discovery order could lack any true mechanism of enforcement.” Alexander, 2019

WL 2176321, at *2.

       Courts in this Circuit (and elsewhere) also routinely stay discovery pending the resolution

of motions to transfer venue.3 See, e.g., Abbot v. Lockheed Martin Corp., No. 06-cv-701, 2006 WL




3
        For instance, in Darchuk v. Kellwood Co., the court concluded that although there were
discovery “problems” that needed to be resolved, “the important question of transfer had to be
decided first.” 715 F. Supp. 1438, 1440 (E.D. Ark. 1988). That court granted the defendants’ mo-
tion to transfer venue and declined to rule on the discovery issues, reasoning that “the transferee
court should be the court to resolve the discovery situation in conformity with its usual policies
and procedures.” Id.

                                                -4-
                        2:21-cv-02051-CSB-EIL # 14           Page 7 of 12




6914829, at *1 (S.D. Ill. Nov. 8, 2006) (staying discovery pending resolution of a motion to trans-

fer venue); Enplanar, Inc. v. Marsh, 11 F.3d 1284, 1291 (5th Cir. 1994) (holding that the district

court did not abuse its discretion in denying merits-related discovery pending a ruling on a motion

to change venue); McDonnell Douglas Corp. v. Polin, 429 F.2d 30, 31 (3d Cir. 1970) (per curiam)

(stating that “only if the court should deny the motion to transfer should discovery be permitted to

go forward” on topics unrelated to the motion to transfer); Klein v. Silversea Cruises, Ltd., No. 14-

cv-2699, 2014 WL 7174299, at *2 (N.D. Tex. Dec. 16, 2014) (staying discovery pending resolu-

tion of a motion to transfer venue). By granting a stay of discovery pending the resolution of a

motion to transfer venue, these courts have noted that “‘if a change of venue motion is granted,

the discovery is not denied but merely delayed.’” Klein, 2014 WL 7174299, at *1 (quoting En-

planar, Inc., 11 F.3d at 1291).

       In AOS, LLC v. Hruby, No. 14-cv-3109, 2014 WL 3725863 (C.D. Ill. July 28, 2014) (Bruce,

J.), this Court enforced a forum-selection clause and dismissed the civil action before any discov-

ery occurred. No Scheduling Order was entered in that civil action before this Court granted de-

fendants’ venue-focused motions to dismiss and terminated the case.

       Courts in this Circuit also routinely stay discovery in purported class actions pending the

resolution of a motion to dismiss. See, e.g., Brandenberg v. Meridian Senior Living, LLC, No. 20-

cv-3198, 2021 WL 783542, at *2 (C.D. Ill. Mar. 1, 2021) (staying discovery pending resolution of

a motion to dismiss); Thompson, 2008 WL 4964714, at *10 (staying discovery pending resolution

of motions to dismiss because “any discovery conducted prior to [the resolution of the motions]

would constitute needless expense and a waste of attorney time and energy”); Hill v. Chase Bank,

NA, No. 07-cv-82, 2007 WL 4224073, at *5 (N.D. Ind. Nov. 26, 2007) (explaining that “granting




                                                -5-
                        2:21-cv-02051-CSB-EIL # 14           Page 8 of 12




a stay of class based discovery will encourage the most efficient use of the parties’ time and ef-

fort”); Cemail v. Viking Dodge, Inc., No. 97-cv-908, 1997 WL 359962, at *1 (N.D. Ill. June 17,

1997) (staying discovery pending resolution of a motion to dismiss ). The fact that this civil action

is a purported class action further warrants a stay of discovery. Class actions, “by virtue of their

broad reach,” carry “the potential to be highly burdensome.” J&G Invs., LLC v. Fineline Props.,

Inc., No. 06-cv-2461, 2007 WL 928642, at *5 (N.D. Ohio Mar. 27, 2007). Every claim for relief

significantly enlarges the potential scope of discovery. In staying discovery in purported class ac-

tions pending resolution of a motion to dismiss, courts in this Circuit have reasoned that the nature

of class-action discovery is extensive; that if a motion to dismiss is granted, “defendants will be

spared the expense of discovery”; and that if the motion is denied, the “plaintiff[] will suffer only

a brief delay.” Cemail, 1997 WL 359962, at *1; see also Thompson, 2008 WL 4964714, at *10.

Thus, it “makes sense to stay discovery in a class action pending resolution of motions to dismiss

which might resolve the entire case.” J&G Invs., 2007 WL 928642, at *5.

       For these reasons, this Court should stay discovery pending the resolution of ProctorU’s

motion to dismiss and motion to transfer venue in this purported class action.

II.    ProctorU could be unfairly prejudiced if it is required to respond to merits-based
       discovery before this Court resolves the pending motion to dismiss.

       This Court should stay discovery for another reason: ProctorU could be unfairly prejudiced

if it must respond to merits-based discovery before this Court resolves whether ProctorU is subject

to personal jurisdiction in the State of Illinois. That is because some courts in this Circuit have

held that a defendant can waive an objection to personal jurisdiction by participating in merits

discovery, even when the defendant raised the jurisdictional defense in a motion to dismiss. See,

e.g., Lowe v. CVS Pharmacy, Inc., 233 F. Supp. 3d 636, 641–42 (N.D. Ill. 2017) (holding that

defendants waived their jurisdictional argument because they “participated in this litigation



                                                -6-
                        2:21-cv-02051-CSB-EIL # 14            Page 9 of 12




through extensive discovery” even though they “formally preserved their objections to personal

jurisdiction”); Cont’l Bank, N.A. v. Meyer, 10 F.3d 1293, 1297 (7th Cir. 1993) (finding waiver, in

part because the defendants “participated in lengthy discovery”); see also Pierson v. Nat’l Inst. for

Labor Relations Rsch., No. 15-cv-11049, 2016 WL 6093490, at *4 (N.D. Ill. Oct. 17, 2016) (hold-

ing that defendants did not waive their objection to personal jurisdiction because, in part, they had

“not yet engaged in discovery pertaining to the merits of the case”). Indeed, the Seventh Circuit

has noted that “[t]he proper course of action” in these circumstances “is to request that the district

court enter a stay of discovery until all jurisdictional issues are decided.” Daniel J. Hartwig As-

socs., Inc. v. Kanner, 913 F.2d 1213, 1223 (7th Cir. 1990). ProctorU should not be put in jeopardy

of potentially being found to have waived its objection to personal jurisdiction because it had to

respond to merits-based discovery.

III.   A short stay of merits-based discovery will not prejudice Plaintiffs.

       It will not prejudice Plaintiffs to stay merits-based discovery pending the resolution of

ProctorU’s motion to dismiss and motion to transfer venue. Any minimal delay that would result

from a stay would not constitute undue prejudice. See Estimating Grp. v. Rickey Conradt, Inc.,

No. 19-cv-586, 2019 WL 2869686, at *2 (S.D. Ind. July 3, 2019). If this Court grants ProctorU’s

motion to dismiss, then the parties will have saved considerable needless expense; if this Court

denies ProctorU’s motion to dismiss, then Plaintiffs will have ample opportunity at that time to

conduct the discovery to which they are entitled. See Madbak, 2017 WL 5075262, at *2 (“While

the Court is considering the motions to dismiss a discovery stay will conserve parties’ resources

and preserve the opportunity to conduct further discovery … .”); Dillinger, L.L.C., 2010 WL

1945739, at *1–2 (“[T]he Court agrees with [the defendant] that avoiding potentially unnecessary

discovery costs—and if the motion to dismiss succeeds, then all discovery costs would have been

unnecessary—will not significantly prejudice [the plaintiff], and may indeed even operate to its


                                                -7-
                        2:21-cv-02051-CSB-EIL # 14             Page 10 of 12




benefit.”). This is especially true because this case is in its earliest stages: This Court has not even

entered a scheduling order. See Tel. Sci. Corp. v. Asset Recovery Sols., LLC, No. 15-cv-5182, 2016

WL 47916, at *5 (N.D. Ill. Jan. 5, 2016) (“[T]his case is in its early stages, which equates to a

potential for significant savings for both parties in terms of their time, expenses, and resources

required to move forward with this litigation. … [B]oth parties suffer harm by the burdens of

potentially superfluous litigation.”).

        In short, there will be no prejudice to Plaintiffs if discovery is stayed until the Court decides

ProctorU’s pending motion to dismiss and motion to transfer venue.

                                             CONCLUSION

        For these reasons, this Court should stay merits-based discovery pending its resolution of

ProctorU’s motion to dismiss and motion to transfer venue.

        Respectfully submitted this the 6th day of May, 2021,

                                                     /s/ Thomas J. Butler
 Megan M. New (IL SBN 6300422)                       Thomas J. Butler
 KIRKLAND & ELLIS LLP                                Michal Crowder
 300 North LaSalle                                   Caleb C. Wolanek
 Chicago, IL 60654                                   MAYNARD COOPER & GALE, P.C.
 T: (312) 862-2000                                   1901 Sixth Avenue North, Suite 1700
 F: (312) 862-2200                                   Birmingham, AL 35203
 megan.new@kirkland.com                              T: (205) 254-1000
                                                     F: (205) 254-1999
                                                     tbutler@maynardcooper.com
                                                     mcrowder@maynardcooper.com
                                                     cwolanek@maynardcoper.com

                               Attorneys for Defendant ProctorU, Inc.




                                                  -8-
                        2:21-cv-02051-CSB-EIL # 14      Page 11 of 12




                               CERTIFICATE OF COMPLIANCE

       I certify that this memorandum of law complies with the type-volume limit of Local Rule

7.1(B)(4)(b)(1). According to the word-count feature in Microsoft Word 2016, this memorandum

contains 3,045 words.

                                                  /s/ Thomas J. Butler
                                                  Of Counsel




                                            -9-
                       2:21-cv-02051-CSB-EIL # 14            Page 12 of 12




                                   CERTIFICATE OF SERVICE

       I certify that on May 6, 2021, I e-filed the foregoing with the Clerk of Court using the

CM/ECF system, which will send notification of such filing to the following:

       Carl V. Malmstrom
       WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLC
       111 W. Jackson Blvd., Suite 1700
       Chicago, IL 60604
       malmstrom@whafh.com

I also certify that on the same day I mailed, via U.S. Mail, the document to the following:

       Alec M. Leslie
       Max S. Roberts
       BURSOR & FISHER, P.A.
       888 Seventh Avenue, Third Floor
       New York, NY 10019
       aleslie@bursor.com
       mroberts@bursor.com

       Christopher R. Reilly
       BURSOR & FISHER, P.A.
       701 Brickell Avenue, Suite 1420
       Miami, FL 33131
       creilly@bursor.com


                                                       /s/ Thomas J. Butler
                                                       Of Counsel




                                              - 10 -
